Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) OPTION CARE, INC. (Name of Subject Company) BISON ACQUISITION SUB INC., a wholly owned subsidiary of WALGREEN CO. (Names of Filing Persons (Offerors)) Common Stock, par value $0.01 per share ((Title of Class of Securities) (CUSIP Number of Common Stock) Dana Ione Green, Esq. Walgreen Co. 200 Wilmot Road Deerfield, IL 60015 Telephone: (847) 940-2500 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) with copies to: Andrew R. Brownstein, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 Telephone: (212) 403-1000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee* $766,950,333 * Estimated for purposes of calculating the amount of the filing fee only, in accordance with Rule 0-11(d) under the U.S. Securities Exchange Act of 1934, as amended (the Exchange Act). The calculation of the filing fee is described on the cover page to the Schedule TO filed on July 17, 2007. þ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $24,000 Filing Party: Walgreen Co. Form or Registration No.: TO Date Filed: July 17, 2007 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. ¨ Check the appropriate boxes below to designate any transactions to which the statement relates: þ third-party tender offer subject to Rule 14d-1. ¨ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ This Amendment No. 1 (Amendment No. 1) amends and supplements the Tender Offer Statement on Schedule TO originally filed with the U.S. Securities and Exchange Commission on July 17, 2007, (the Schedule TO), by Walgreen Co., an Illinois corporation (Walgreens), and Bison Acquisition Sub Inc., a Delaware corporation and a wholly owned subsidiary of Walgreens (Offeror), relating to the offer by Offeror to purchase all of the outstanding shares of common stock, par value $0.01 per share (the Shares), of Option Care, Inc., a Delaware corporation (OCI), for $19.50 per Share, net to the seller in cash, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated July 17, 2007 (the Offer to Purchase), and in the related Letter of Transmittal (which, together with any amendments or supplements to the Offer to Purchase and the Letter of Transmittal, collectively constitute the Offer). The Offer is made pursuant to the Agreement and Plan of Merger, dated as of July 2, 2007 (the Merger Agreement), by and among Walgreens, Offeror and OCI (the Merger Agreement). All capitalized terms used in this Amendment No. 1 without definition have the meanings ascribed to them in the Schedule TO or the Offer to Purchase. The information in the Offer to Purchase and the related Letter of Transmittal is incorporated in this Amendment by reference to all of the applicable items in the Schedule TO, except that such information is amended and supplemented to the extent specifically provided in this Amendment No. 1. ITEMS 1 THROUGH 9 AND 11. Items 1 through 9 and 11 of the Schedule TO, which incorporate by reference the information contained in the Offer to Purchase, are hereby amended and supplemented by adding thereto the following: On July 19, 2007, the U.S. Federal Trade Commission and the Antitrust Division of the U.S. Department of Justice granted early termination of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 applicable to the proposed acquisition of Shares by Walgreens and Offeror in the Offer. On July 20, 2007, Walgreens issued a press release announcing the regulatory approval as described above, a copy of which is filed as Exhibit (a)(5)(D) hereto and is incorporated herein by reference. ITEM 12. EXHIBITS Exhibit Description (a)(5)(D) Press Release, dated July 20, 2007, by Walgreen Co. and Option Care, Inc. After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: July 20, 2007 WALGREEN CO. By: /s/ William M. Rudolphsen Name: William M. Rudolphsen Title: Senior Vice President BISON ACQUISITION SUB INC. By: /s/ William M. Rudolphsen Name: William M. Rudolphsen Title: Senior Vice President
